ITEMID: 001-90190
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF GOGIN v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Volodymyr Butkevych
TEXT: 4. The applicant was born in 1962 and lives in the town of Debaltseve, in the Donetsk region, Ukraine.
5. On 15 July 1998 the Dokuchayevsk Court ordered the State-owned mining company “Yuzhnodonbassakya-3” (“the company”) to pay the applicant 2,147.72 Ukrainian hryvnyas (UAH) in salary arrears and other payments. By another decision adopted on the same day the court ordered the company to pay the applicant UAH 312.11 for loss of salary and to rectify the records in his work book (трудова книжка) about the date and the reason of his dismissal.
6. On 1 September 1998 the same court ordered the company to pay the applicant UAH 949.90 for loss of salary and other payments. By the same judgment the court ruled again to rectify the records in his work book about the date of his dismissal.
7. On 6 January 1999 the same court ordered the company to pay the applicant UAH 1,438.42 for loss of salary and other payments. By the same judgment the court ruled to rectify the records in his work book about the date of his dismissal.
8. On 26 February 1999 the same court ordered the company to enforce the judgments of 15 July 1998.
9. On 1 October 1999 the same court ordered the company to provide the applicant with an apartment, as stipulated in his employment contract. On 4 March 2002 the same court, upon the applicant’s request, modified the manner of enforcement of the judgment of 1 October 1999 and ordered the company to pay the applicant UAH 13,137 instead of providing him with an apartment.
10. All the above judgments became final and the enforcement proceedings were instituted by the Vugledar Bailiffs Service (“the Bailiffs Service”).
11. On 22 February 2000 the Bailiffs Service informed the applicant that the enforcement proceedings had been suspended due to bankruptcy proceedings pending against the company.
12. In September 2003 the applicant instituted proceedings in the Vugledar Court against the Bailiffs Service seeking compensation for damage caused to him due to the non-enforcement of the above judgments. On 10 June 2004 the Vugledar Court rejected the applicant’s complaints against the alleged inactivity of the Bailiffs Service. On 26 August 2004 the Donetsk Regional Court of Appeal quashed the decision and remitted the case to the first-instance court for a new consideration. According to the applicant’s submissions, the proceedings are still pending.
13. The applicant rented a house owned by Mr. Ch. In December 2001 the applicant instituted proceedings against the municipal company Donetskoblvodokanal (ДОКП Донецькоблводоканал), and the Dokuchaevsk Water and Sewerage Company (Докучаєвське управління водопровідно каналізаційного господарства) claiming UAH 2,000 in compensation for non-pecuniary damage, alleging that the water supply to the house rented by him was unsatisfactory. The applicant also sought a recalculation of his water rates.
14. On 13 September 2002 the Dokuchayevsk Court allowed the applicant’s claims in part. On 5 December 2002 the Donetsk Regional Court of Appeal quashed that decision and remitted the case to the Dokuchayevsk Court for a fresh consideration by another judge.
15. On 6 May 2003 the Dokuchayevsk Court allowed the applicant’s claim in part and awarded him UAH 1,000 in compensation for non-pecuniary damage. On 21 July 2003 the Donetsk Regional Court of Appeal quashed this decision and remitted the case to the Dokuchaevsk Court for a fresh consideration by another judge.
16. On 13 August 2003 the President of the Dokuchayevsk Court requested that the Donetsk Regional Court of Appeal transfer the applicant’s case to another court on the ground that it only had two judges, who had both already considered the case. On 19 August 2003 the Court of Appeal granted the request and transferred the case to the Volnovakha Court.
17. Meanwhile, the applicant appealed in cassation against the ruling of the court of appeal of 21 July 2003. On 15 June 2005 the Supreme Court rejected the applicant’s cassation appeal.
18. On 8 February 2006 Mr Ch. entered the proceedings as a third party. On 22 February 2006 he requested that the Volnovakha Court suspend the proceedings in the applicant’s case since he had instituted other proceedings against the municipal company “Donetskvodokanal” in the Dokuchaevsk Court, and their outcome would have a bearing on the consideration of the case. On the same date the court granted the request. On 31 May 2006 the Dokuchaevsk Court left Mr Ch.’s claim unexamined because it lacked jurisdiction over the case. On 23 July 2006 the Volnovakha Court renewed proceedings in the applicant’s case.
19. On 7 November 2006 the Volnovakha Court allowed the applicant’s claim in part and awarded him UAH 200 in compensation for non-pecuniary damage. On 13 March 2007 the Donetsk Regional Court of Appeal upheld that decision.
20. On 19 September 2007 the Supreme Court dismissed the applicant’s appeal in cassation.
21. According to the materials in the case file, out of around forty-one scheduled hearings, seven were adjourned due to the absence or at the request of the defendants’ representatives. Four were adjourned because of the absence of both parties; four were adjourned because of the absence of the applicant or at his request; and one was adjourned due to the judge’s illness.
22. On 29 March 2002 the Volnovakha Tax Inspection Office fined the applicant with UAH 170 because he had submitted his VAT declaration out of time.
23. In May 2002 the applicant lodged a complaint with the Dokuchayevsk Court.
24. On 22 July 2002 the applicant’s complaint was transferred to the Volnovakha Court, which left it unexamined on the ground that the dispute fell within the jurisdiction of the commercial courts. On 4 November 2002 and 29 August 2003 the Donetsk Regional Court of Appeal and the Supreme Court, respectively, upheld that ruling.
25. On 2 March 2004 the investigator of the Debaltseve Department of the Interior appointed the applicant, acting as a legal advisor, as legal assistant to a minor, B., who was charged with robbery. On 5 March 2004 the Public Prosecutor of Debaltseve annulled this appointment; on 16 March 2003 B.’s mother cancelled the legal aid contract.
26. The applicant alleged that the Vice-President of the Donetsk Regional Court of Appeal ordered that lawyers without an advocate’s licence were not to be appointed as legal assistants.
27. The relevant domestic law is summarised in the judgments of Sokur v. Ukraine (no. 29439/02, §§ 17-22, 26 April 2005) and Voytenko v. Ukraine (no. 18966/02, §§ 20-25, 29 June 2004).
VIOLATED_ARTICLES: 6
